Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 1 of 15
                                                                          237



  1                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
  2                             HOUSTON DIVISION
  3
       MICHELE G. TAYLOR                 )
  4                                      )
                  Plaintiff,             )        NO. H-13-CV-2708
  5                                      )
       v.                                )        March 24, 2015
  6                                      )
       TEXAS SOUTHERN UNIVERSITY,        )
  7                                      )
                  Defendant.             )
  8

  9
                                     TRIAL
 10                 BEFORE THE HONORABLE EWING WERLEIN, JR.
                                  AND A JURY
 11
                                     VOLUME 2
 12                               PAGES 237 - 478

 13

 14    For the Plaintiff:             LaShawn A. Williams
                                      The L.A. Williams Law Firm
 15                                   1776 Yorktown, Suite 600
                                      Houston, TX 77056
 16
                                      Darrell J. O'Neal
 17                                   Law Office of Darrell J. O'Neal
                                      2129 Winchester Road
 18                                   Memphis, TN 38116

 19    For the Defendant:             Drew L. Harris
                                      Melissa R. Holman
 20                                   Office of the Attorney General
                                      300 West 15th Street, 11th Floor
 21                                   Austin, TX 78701

 22    Court Reporter:                Bruce Slavin, RPR, CMR

 23

 24
       Proceedings reported by mechanical stenography and produced
 25    by computer-aided transcription.



                             EXHIBIT A
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 2 of 15
                                                                                  280
                                           Taylor - Cross by Mr. Harris




          1    right here.

          2                      Good morning, Dr. Taylor.

          3    A.   Good morning.

          4    Q.   You can see the exhibits well enough on the screen in

10:01     5    front of you?

          6    A.   No.    Could you enlarge it, please.

          7    Q.   How's that?

          8    A.   That's better.     Wonderful.

          9    Q.   All right.    I want to just start by clarifying exactly

10:01    10    what your claims are in this lawsuit.

         11                      You are suing your employer for gender

         12    discrimination because you're not paid as much as Shibu

         13    Mathews.    Is that correct?

         14    A.   Yes.

10:02    15    Q.   And you know that his title is Assistant Dean for

         16    Administrative Services.         You heard that in the trial

         17    earlier.    Correct?

         18    A.   Yes.

         19    Q.   Now, you're not claiming that you should make as much as

10:02    20    him simply because you and he have "assistant dean" in your

         21    titles?

         22    A.   Yes.

         23    Q.   So, the reason why you should make as much as Shibu

         24    Mathews does is because you both happen to have "assistant

10:02    25    dean" in your title?
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 3 of 15
                                                                                        281
                                              Taylor - Cross by Mr. Harris




          1    A.     Yes.

          2    Q.     So, it doesn't matter if there are different job duties.

          3    Right?

          4    A.     No.

10:02     5    Q.     And it doesn't matter if they have different schools?

          6    A.     No.

          7    Q.     And it doesn't matter if you have different background

          8    experiences.     Correct?

          9    A.     No.

10:02    10    Q.     And it doesn't matter if you have different

         11    performances.       Correct?

         12    A.     No.

         13    Q.     You both have "assistant dean" in your title; so,

         14    therefore, you should make the same amount.                   Correct?

10:02    15    A.     Yes.

         16    Q.     Now, you're familiar that there are other female

         17    assistant deans.       Correct?

         18    A.     Yes.

         19    Q.     And, in fact, those female assistant deans make more

10:03    20    money than you do as well.              Correct?

         21    A.     Yes.

         22    Q.     But, by your same logic, they should make as much as

         23    you.     Correct?

         24    A.     Yes.

10:03    25    Q.     And, for example, there's Prudence Smith, who is the
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 4 of 15
                                                                                               282
                                            Taylor - Cross by Mr. Harris




          1    Assistant Dean for External Affairs in the law school.

          2                     She should make as much as you.                Correct?

          3    A.   Yes.

          4    Q.   But she actually makes, I think, $85,000.                  Correct?

10:03     5    A.   Yes.

          6    Q.   And I think you make approximately $71,000.                     Correct?

          7    A.   Yes.

          8    Q.   So, under your logic, because you both have "assistant

          9    dean" in your title, even though you're in different schools

10:03    10    and do different jobs, you should make the same amount?

         11    A.   Correct.

         12    Q.   And that's what you're telling the jury here today?

         13    A.   Yes.

         14    Q.   And, so, the reason why Prudence Smith in the law school

10:03    15    is getting paid $14,000 more than you do, it can't be

         16    gender discrimination, can it?

         17    A.   Yes.

         18    Q.   Oh.    It is gender discrimination.

         19                     Prudence Smith is a woman.                 Right?

10:04    20    A.   She's a woman.

         21    Q.   So, you're claiming --

         22                MS. WILLIAMS:     I'm going to object, Your Honor.                  My

         23    objection is facts not into evidence, lack of foundation.

         24                THE COURT:    Overruled.            This is cross-examination.

10:04    25                MR. HARRIS:     All right.
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 5 of 15
                                                                                            283
                                               Taylor - Cross by Mr. Harris




          1    By Mr. Harris:

          2    Q.     So, you're aware that Prudence Smith is a female.

          3    Correct?

          4    A.     Yes.

10:04     5    Q.     But the fact that she gets paid more than you is

          6    evidence of gender discrimination.                       Correct?

          7    A.     Is, yes, to me.       Yes.

          8    Q.     And, so, in your view, it's illegal to pay another woman

          9    more than you because that would be gender discrimination?

10:04    10    A.     No.

         11                   MS. WILLIAMS:     Objection, Your Honor, in terms of

         12    legal conclusion.       She's not an attorney.                 She doesn't know

         13    the law.

         14                   MR. HARRIS:     I'm just trying to understand what her

10:04    15    claims are.

         16                   THE COURT:    I'll overrule the objection.

         17                   MR. HARRIS:     All right.

         18    By Mr. Harris:

         19    Q.     So, we're here today because you believe that because

10:04    20    you have "assistant dean" in your title you should make as

         21    much as any other assistant dean at any of the schools at

         22    TSU?

         23    A.     Yes.

         24    Q.     Okay.    And just to clarify:               There's another female

10:05    25    assistant dean in the law school named Shavonne Henderson.
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 6 of 15
                                                                                           284
                                           Taylor - Cross by Mr. Harris




          1    She's the Assistant Dean for Career Services at the law

          2    school.

          3                     You don't do Career Services.                Correct?

          4                MS. WILLIAMS:    Objection again.              Facts not into

10:05     5    evidence, improper foundation.

          6                THE COURT:   Overruled.

          7    By Mr. Harris:

          8    Q.   You remember hearing Mr. Dickens, the HR manager, talk

          9    about how there was someone named Shavonne Henderson who's

10:05    10    assistant dean of Career Services at the law school.

         11    Correct?

         12    A.   I heard her name.

         13    Q.   And I think you may have heard that -- that she -- the

         14    testimony that she makes more money than you do.

10:05    15    A.   Yes.

         16    Q.   And, again, I'm just trying to understand.

         17                     So, the fact that Shavonne Henderson, another

         18    woman in a different school, makes more money than you as an

         19    assistant dean, that's evidence of gender discrimination?

10:05    20    A.   Yes.

         21    Q.   Now, you're not contending you do the same thing as

         22    Shavonne Henderson, the Assistant Dean for Career Services.

         23    Correct?

         24    A.   Could you say that again.

10:06    25    Q.   You're not contending you do the same thing as Shavonne
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 7 of 15
                                                                                  285
                                           Taylor - Cross by Mr. Harris




          1    Henderson, who's the Assistant Dean for Career Services.

          2    Correct?

          3    A.   No.

          4    Q.   All right.    Because you don't do Career Services stuff

10:06     5    for law students.     Correct?

          6    A.   No.

          7    Q.   You don't help place law students into law firms or

          8    working for judges?

          9    A.   No.

10:06    10    Q.   So, you would agree that you don't have the same job

         11    duties as Shavonne Henderson.              Correct?

         12    A.   Yes.

         13    Q.   But you believe that you should be paid equal to

         14    Shavonne Henderson because she is an assistant dean.

10:06    15    Correct?

         16    A.   Yes.

         17    Q.   But you would agree that your job description and

         18    Shavonne Henderson's job description are not the same?

         19    A.   I wouldn't know that.

10:06    20    Q.   You wouldn't know that.           True.

         21                      But you do know that she does Career Services

         22    stuff and you -- I think you just testified you don't do

         23    Career Services stuff.

         24    A.   No, I don't.    I don't know what she does.

10:07    25    Q.   All right.    So, I think -- Would it be safe to assume
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 8 of 15
                                                                                          286
                                            Taylor - Cross by Mr. Harris




          1    that your job descriptions are probably not identical?

          2    A.   Probably not.

          3    Q.   Okay.    There may be some overlap because you're both

          4    assistant deans, but, for the most part, the job duties are

10:07     5    not identical.     Correct?

          6    A.   I don't know.

          7    Q.   Well, let's talk about Shibu Mathews.

          8                      Your claim, again, is that you should be paid

          9    the same as Shibu Mathews, the Assistant Dean for

10:07    10    Administrative Services at the law school.                    Correct?

         11    A.   Yes.

         12    Q.   Now, do you know what -- all the job duties Shibu

         13    Mathews has?

         14    A.   Not all of them.       I know what he has has presented.

10:07    15                 THE COURT REPORTER:          I can't hear you, ma'am.

         16                 THE WITNESS:    "No."

         17    Q.   Okay.    So --

         18    A.   Uh --

         19    Q.   Sorry.    I didn't mean to interrupt.                  I apologize.

10:08    20    Please continue.

         21    A.   Oh.    He asked me what I said.                "No."

         22    Q.   All right.    So, you don't know exactly what Shibu

         23    Mathews' job duties are?

         24    A.   Only what you have presented to me.

10:08    25    Q.   Well, I'm going to -- Remember how we had a -- during
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 9 of 15
                                                                                               287
                                            Taylor - Cross by Mr. Harris




          1    the opening session, we had these slides, and I think I had

          2    this little depiction there.

          3                      If it were the case that your job duties and

          4    Shibu Matthews' job duties perhaps only overlapped a little

10:08     5    bit but they were different, do you still contend you should

          6    make the same amount as Shibu Mathews?

          7                 MS. WILLIAMS:    Objection, Your Honor.                   Speculation.

          8                 THE COURT:   Overruled.

          9    A.   Yes, I do.

10:08    10    By Mr. Harris:

         11    Q.   Okay.    Even if the job duties are different?

         12    A.   They are -- They're probably -- That is a depiction.

         13    They're probably not.        The overall inclusion of the

         14    similar -- same duties.

10:09    15    Q.   Okay.    But, even if they were different, you're telling

         16    the jury that you should still be paid as much as him

         17    because you're both assistant deans.                        Correct?

         18    A.   Yes.

         19    Q.   All right.    Let's talk a little bit about your side of

10:09    20    this Venn diagram.

         21                      You're familiar with the term "Venn diagram".

         22    Right?

         23    A.   Now I am.    I know the diagrams will interact.

         24    Q.   Yeah.    Venn diagrams are, you know, things that show

10:09    25    where things are somewhat similar or where they're
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 10 of 15
                                                                                        550
                                              Verdict of the Jury




           1                     Now, please stand by.              Help Ms. Flores

           2    assemble the exhibits, if you haven't already done that,

           3    that need to go to the jury room and then follow her

           4    instructions, please, on where you should be made -- where

11:46      5    you should be -- your whereabouts should be in order to be

           6    available if we need you for a question or a verdict.

           7                     All right.    Thank you, both.           Court will be in

           8    recess.

           9               MS. WILLIAMS:    Thank you, Your Honor.

11:47    10                MR. HARRIS:     Thank you, Your Honor.

         11                                   (Recess)
         12                                (Jury present)
         13                THE COURT:    Please be seated.

         14                      I understand that the jury has reached a

13:41    15     verdict.    Is that correct?

         16                JURY FOREPERSON:     Yes, Your Honor.

         17                THE COURT:    All right.          If you'll hand it to the

         18     deputy.    Thank you.

         19                      Is the verdict unanimous?

13:42    20                JURY FOREPERSON:     Yes, Your Honor.

         21                THE COURT:    All right.          Thank you.

         22                      I will now ask the clerk of court then to read

         23     the verdict from the jury.

         24                CASE MANAGER:    As to Interrogatory No. 1, the jury

13:43    25     answered "No."
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 11 of 15
                                                                                   551



           1                    As to Interrogatory No. 2, the jury answered

           2    "Yes."

           3                    As to Interrogatory No. 3, the jury answered

           4    "No."

13:43      5                    "The jury finds in this case unanimously as

           6    indicated in the answers to the foregoing interrogatories."

           7               THE COURT:    Signed.

           8               CASE MANAGER:    "Signed at Houston, Texas, on this

           9    26th day of March, 2015, by the foreperson of the jury."

13:43    10                THE COURT:    All right.    Thank you.

         11                     Does anyone wish to have the jury polled?

         12                MR. HARRIS:     No, Your Honor.

         13                MS. WILLIAMS:    Your Honor, we would.      We would like

         14     to have --

13:43    15                THE COURT:    You would.    All right.

         16                     Ladies and gentlemen, what this means is I'm

         17     going to ask each one of you whether the verdict that has

         18     been read is your verdict.       When I call your name, if you

         19     would, please stand and indicate whether this is your

13:44    20     verdict.

         21                     We'll start with the foreperson.        I believe it

         22     was Ms.

         23                                   , is this your verdict, ma'am?

         24                JUROR:   Yes, Your Honor.

13:44    25                THE COURT:    Thank you.
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 12 of 15
                                                                                   552



           1                    Mr.            , is this your verdict, sir?

           2              JUROR:    Yes, Your Honor.

           3              THE COURT:    Miss            , is this your verdict,

           4    ma'am?

13:44      5              JUROR:    Yes, Your Honor.

           6              THE COURT:    Mr.        , is this your verdict, sir?

           7              JUROR:    Yes, Your Honor.

           8              THE COURT:    Miss             , is this your verdict,

           9    ma'am?

13:44    10               JUROR:    Yes, Your Honor.

         11               THE COURT:    Mr.             , is this your verdict,

         12     sir?

         13               JUROR:    Yes, Your Honor.

         14               THE COURT:    Mr.            , is this your verdict,

13:44    15     sir?

         16               JUROR:    Yes, sir.

         17               THE COURT:    Miss            , is this your verdict,

         18     ma'am?

         19               JUROR:    Yes, sir, it is.

13:44    20               THE COURT:    Mr.             , is this your verdict,

         21     sir?

         22               JUROR:    Yes, sir.

         23               THE COURT:    Mr.         , is this your verdict, sir?

         24               JUROR:    Yes, sir.

13:45    25               THE COURT:    Mr.               , is this your verdict,
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 13 of 15
                                                                                   553



           1    sir?

           2               JUROR:   Yes, Your Honor.

           3               THE COURT:    Mr.          , is this your verdict, sir?

           4               JUROR:   Yes, Your Honor.

13:45      5               THE COURT:    All right.    Thank you.

           6                    I apologize if I mispronounced a name at any

           7    point.

           8                    I do find that the verdict is unanimous, it is

           9    in order, and I order it accepted and filed.

13:45    10                     Now, ladies and gentlemen, you have concluded

         11     your service in this proceeding.        So, you're going to be

         12     released momentarily from all the instructions I've given.

         13                     You can go back and read newspapers.         You can

         14     tell your family, your friends, your business associates,

13:45    15     whoever -- If they're interested in knowing what you've been

         16     doing this week, you'll be able to talk about it.

         17                     Sometimes lawyers like to ask jurors about the

         18     case.    It'd be entirely up to you if you want to talk to

         19     them or not.    I don't know that any of them will approach

13:46    20     you.

         21                     If they do, if you want to talk, that's fine.

         22     If you don't, say, "I don't want to talk about it" and they

         23     will respect that.      These are professionals.

         24                     So, with that, I might add, also, that I'll be

13:46    25     glad to come down to the jury room in a few minutes.
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 14 of 15
                                                                                   554



           1    Sometimes jurors have some questions they want to ask me

           2    about the process or about the courts.

           3                    I'll be glad to come down there in just a few

           4    minutes after court recesses, but nobody is going to be --

13:46      5    You don't need to wait on that.

           6                    Ms. Flores will have jury service forms for

           7    you, those of you who need them for your employers, and will

           8    be able to provide those to you and you'll be free to go.

           9                    So, finally, one more word of thanks and

13:46    10     appreciation for your service here to your country and to

         11     the judicial system.

         12                     As I told you on the first day of trial, this

         13     is the way things have been going on now for hundreds of

         14     years and in this country -- You know, here we are in our

13:47    15     third century of freedom in this nation and still the jury

         16     system works to solve disputes that come along in our

         17     society.

         18                     So, you've been an important part and made a

         19     valuable contribution in being part of this system of the

13:47    20     American government.      Thank you for your service.

         21                     The jury is now discharged.

         22                              (Jury dismissed)
         23                THE COURT:   You may be seated.

         24                     I think, ladies and gentlemen, that -- based

13:47    25     upon this verdict, I think nothing else is left outstanding
        Case 4:19-cv-01225 Document 12-1 Filed on 07/24/19 in TXSD Page 15 of 15
                                                                                   555



           1    and I would expect -- I would proceed to enter a judgment --

           2    a take-nothing judgment for the Defendant in this case.

           3                    Is there any reason that such a judgment

           4    should not be entered based on the verdict?

13:48      5              MS. WILLIAMS:     No, Your Honor.

           6              MR. HARRIS:     No, Your Honor.

           7              THE COURT:    All right.     Fine.

           8                    Well, I'll do that, then.

           9                    Thank you for your service.       Counsel for both

13:48    10     sides have worked very hard, I recognize, and have done a

         11     very fine job in assisting your clients.

         12                     And, as you know, too, this is the way the

         13     system works to resolve the disputes in an agreeable

         14     fashion, through the jury system.

13:48    15                     So, thank you all.      That concludes this case.

         16                     Court will be in recess.

         17                        COURT REPORTER'S CERTIFICATE
         18               I, BRUCE SLAVIN, certify that the foregoing is a

         19     correct transcript from the record of proceedings in the

         20     above-entitled matter, to the best of my ability.

         21

         22                                        s/Bruce Slavin
                                                   BRUCE SLAVIN, RPR, CM
         23

         24

         25
